COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Carl Andrew Clark v. The State of Texas

Appellate case number:      01-17-00754-CR and
                            01-17-00756-CR

Trial court case number:    CR2012-224 and
                            CR2013-178

Trial court:                207th District Court of Comal County

      Appellant, Carl Andrew Clark, has filed a “Motion to Stay Due Date for
Appellant’s Brief,” asking that “the due date for his brief be suspended pending
completion of the reporter’s record.” A reporter’s record was filed in this appeal on
October 12, 2017. According to appellant’s motion, the reporter’s record is incomplete
and, on December 15, 2017, he requested a supplemental reporter’s record. See TEX. R.
APP. P. 34.6(b), (d). Appellant’s brief currently is due to be filed in these appeals on
January 8, 2018. See id. 34.1, 38.6(a).
      Appellant’s motion is granted in part. The time to file appellant’s brief in these
appeals is extended to February 7, 2018. See id. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                  Acting individually     Acting for the Court


Date: December 28, 2017